Citation Nr: 0204048	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service connected laceration wound of the right web space of 
the hand involving muscle group IX.


REPRESENTATION

Appellant represented by:	Otis Doan, Jr., Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 30 percent 
disability rating for the veteran's service connected 
laceration wound of the right web space of the hand involving 
muscle group IX.  By a rating decision dated December 2001, 
the veteran was granted service connection for post traumatic 
arthritis of the right first finger of the right hand as 
secondary to the service connected disability of laceration 
wound of the web space of the right hand involving muscle 
group IX, and a separate, additional 10 percent evaluation 
was assigned effective August 21, 2000.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran sent a March 2002 facsimile letter indicating his 
desire to withdraw his appeal with respect to an increased 
evaluation for a laceration wound of the right web space of 
the hand involving muscle group IX, since he received service 
connection and a separate, additional 10 percent evaluation 
for post traumatic arthritis of the right first finger of the 
right hand as secondary to the service connected disability 
of laceration wound of the web space of the right hand 
involving muscle group IX.


CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

By a rating decision dated November 1999, the RO continued 
the veteran's 30 percent evaluation for his service connected 
laceration wound of the right web space of the hand involving 
muscle group IX.  A notice of disagreement to that decision 
was received in February 2000.  A statement of the case was 
issued in February 2000.  In his VA Form 9, Appeal to Board 
of Veterans' Appeals, dated March 2000, the veteran indicated 
that his right hand disability was worsening.  By a rating 
decision dated December 2001, the RO granted service 
connection for post traumatic arthritis of the right first 
finger of the right hand as secondary to the service 
connected disability of laceration wound of the web space of 
the right hand involving muscle group IX.

The appeal team received a phone call from the veteran on 
March 7, 2002 in which the veteran indicated that he was 
satisfied with the 10 percent award for the secondary service 
connected disability of post traumatic arthritis of the right 
first finger of the right hand and wished to close his 
appeal.  On March 8, 2002, the veteran sent a signed 
facsimile letter indicating his desire to withdraw his appeal 
with respect to an increased evaluation for a laceration 
wound of the right web space of the hand involving muscle 
group IX. 

Consequently, and because this issue was the only issue 
properly perfected for appeal, further action by the Board on 
this appeal is not appropriate.  The appeal is therefore 
dismissed. 


ORDER

The appeal of the claim for an evaluation in excess of 30 
percent for service connected laceration wound of the right 
web space of the hand involving muscle group IX, is 
dismissed.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

